DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “MOTOR WITH SPLIT CORE STATOR WITH TWO SUPPORT RINGS WITH FASTENING FLANGES, GROOVES AND PROTRUSIONS”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8,11,12  are rejected under 35 U.S.C. 103 as being unpatentable over Taiga (WIPO Patent Document WO2017126297A1 hereinafter “Taiga”) in view of Soichi (Japanese Patent Document JP2006345636A hereinafter “Soichi”). 
Re-claim 1, Taiga discloses a motor (annotated Fig.1) comprising: a stator (300) comprising a plurality of cores (teeth of 300, core of the stator) configured to cooperatively define a ring shape (see Fig.1); and support rings (401,402) configured to surround outer circumferential surfaces (surfaces of 300) of the cores (301) and to support upper and lower surfaces of the split cores (annotated Fig.1).  

    PNG
    media_image1.png
    673
    565
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    796
    601
    media_image2.png
    Greyscale



	Taiga fails to explicitly teach that the core are split cores. 
	However, Soichi teaches wherein the core are split cores (P[0015], L.167-168, the core back blocks are formed individually and cut blocks). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the cores disclosed by Taiga wherein the cores are split cores as taught by Soichi to allow stator core t be manufactured having different arrangement patterns and ease of manufacturability giving diverse fixing structures and patterns (Soichi, P[0015], L. 171-172).


Re-claim 2, Taiga as modified discloses the motor of claim 1, wherein the support rings (401,402) comprise: an upper support ring (402) configured to partially surround the outer circumferential surfaces (annotated Fig.1) of the split cores (301) and to support the upper surfaces (annotated Fig.1) of the split cores (201); and a lower support ring (201) configured to partially surround the outer circumferential surfaces (annotated Fig.1) of the split cores and to support the lower surfaces (annotated Fig.1) of the split core.  
Re-claim 3, Taiga as modified discloses the motor of claim 2, comprising: a fastening member (403) configured to fasten the upper support ring (402) and the lower support ring (401).  
Re-claim 4, Taiga as modified discloses the motor of claim 3 above. 
Taiga further teaches wherein the upper support ring (402) comprises: a first upper support portion (annotated fig.1) configured to support the upper surfaces (annotated Fig.1) of the split cores (301); a second upper support portion (annotated Fig.1) extending from the first upper support portion (annotated Fig.1) and configured to surround the outer circumferential surfaces (annotated Fig.1) of the split cores (annotated Fig.1); and an upper flange portion (annotated Fig.1) protruding from an outer circumferential surface (annotated Fig.1) of the second upper support portion (annotated Fig.1).  
Re-claim 5, Taiga as modified disclose the motor of claim 4, wherein the lower support ring (annotated Fig.1) comprises: a first lower support portion (annotated Fig.1) configured to support the lower surfaces (annotated Fig.1) of the split cores; a second lower support portion (annotated Fig.1) extending from the first lower support portion (annotated Fig.1) and configured to surround the outer circumferential surfaces (annotated Fig.1) of the split cores; and a lower flange portion (annotated Fig.1) protruding from an outer circumferential surface (annotated Fig.1) of the second lower support portion (annotated Fig.1) and facing the upper flange portion (annotated Fig.1).  
Re-claim 6, Taiga as modified discloses the motor of claim 5, wherein the fastening member (403) fastens the upper flange portion and the lower flange portion (annotated Fig.1).   
Re-claim 7, Taiga as modified discloses the motor of claim 6, wherein: the upper flange portion (annotated Fig.1) includes an upper fastening hole (annotated Fig.1) formed therein; and the lower flange portion (annotated Fig.1) includes a lower fastening hole (annotated Fig.1) formed therein, wherein the fastening member (403) is fastened to the upper fastening hole and the lower fastening hole (annotated Fig.1). 
Re-claim 8, Taiga as modified discloses the motor of claim 7 above.
Taiga fails to explicitly teach  comprising: a housing configured to surround the support ring, wherein the housing has a housing fastening hole to which the fastening member is fastened.  
However, Soichi teaches a housing (2) configured to surround the support ring (1), wherein the housing (2) has a housing fastening hole (at 2a) to which the fastening member is fastened (90 is fastened to 2a)) .  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor disclosed by Taiga a housing configured to surround the support ring, wherein the housing has a housing fastening hole to which the fastening member is fastened as taught by Soichi to allow stator core t be manufactured having different arrangement patterns and ease of manufacturability giving diverse fixing structures and patterns (Soichi, P[0015], L. 171-172).

    PNG
    media_image3.png
    574
    554
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    748
    511
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    405
    498
    media_image5.png
    Greyscale

Re-claim 11, Taiga as modified disclose the motor of claim 2, wherein the upper support ring and the lower support ring (401,402) have the same structure (401 and 402 both are covers and structure dot cover the stator body together with flanges and holes) as each other.  
Re-claim 12, Taiga as modified discloses the motor of claim 2, wherein a gap (annotated Fig.1, 401 and 402 form gap with 300, and outer surface of the core is curated) is disposed between the outer circumferential surfaces of the split cores and the upper and lower support rings (401, and 402, see Fig.1 and Fig.2, also Soichi rings have gap with split cores that are inside rings).
Claim 9  are rejected under 35 U.S.C. 103 as being unpatentable over Taiga in view of Soichi as applied to claim 5, and in further view of George et al. (US Patent 20100308687 hereinafter “George”). 
Re-claim 9, Taiga as modified discloses the motor of claim 5 above. 
Taiga fails to explicitly teach comprising: guide grooves formed in the outer circumferential surfaces of the split cores and DB1/ 124368778.1- 22 -extending in an axial direction of the stator; first guide protrusions formed on an inner circumferential surface of the second upper support portion and respectively accommodated in the guide grooves; and 
second guide protrusions formed on an inner circumferential surface of the second lower support portion and respectively accommodated in the guide grooves.  
However, George teaches guide grooves (see Fig.4) formed in the outer circumferential surfaces (415) of the split cores and DB1/ 124368778.1- 22 -extending in an axial direction of the stator (405); first guide protrusions (420,430, see Fig.4) formed on an inner circumferential surface of the second upper support portion (420, one of multiple rings 420) and respectively accommodated in the guide grooves (see fig.4); and 
second guide protrusions (guide protrusion 420) formed on an inner circumferential surface of the second lower support portion (any part of ring 430 forming ring) and respectively accommodated in the guide grooves (of another one of the rings multiple 420 rings, see Fig.4, or see Fig.1).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the split cores and ring portions disclosed by Taiga as modified wherein guide grooves formed in the outer circumferential surfaces of the split cores and DB1/ 124368778.1- 22 -extending in an axial direction of the stator; first guide protrusions formed on an inner circumferential surface of the second upper support portion and respectively accommodated in the guide grooves; and second guide protrusions formed on an inner circumferential surface of the second lower support portion and respectively accommodated in the guide grooves as suggested and shown by George to provide structural stability to the core during assembly and operation (George, P[0020]).
 
    PNG
    media_image6.png
    721
    609
    media_image6.png
    Greyscale

Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Taiga in view of Soichi as applied to claim 5, and in further view of Stewart (US Patent Publication 20060071574 hereinafter “Stewart”). 
Re-claim 10, Taiga as modified discloses the motor of claim 5, comprising:
However Taiga as modified fails to explicitly teach fixing holes respectively formed in the upper and lower surfaces of the split cores; first fixing protrusions formed on an inner surface of the first upper support portion and respectively accommodated in the fixing holes formed in the upper surfaces of the split cores; and second fixing protrusions formed on an inner surface of the first lower support portion and respectively accommodated in the fixing holes formed in the lower surfaces of the split cores.  
However, Stewart teaches fixing holes (112) respectively formed in the upper and lower surfaces of the split cores (108) ; first fixing protrusions (116) formed on an inner surface of the first upper support portion (104) and respectively accommodated in the fixing holes formed in the upper surfaces of the split cores (see Fig.1); and second fixing protrusions (116) formed on an inner surface of the first lower support portion (see Fig.1 and Fig.2 forming end shields with 116 protrusions) and respectively accommodated in the fixing holes formed in the lower surfaces of the split cores (see Fig.2 and Fig.2, and Fig.3, showing rings/end shields of stator ends).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the split cores and ring portions disclosed by Taiga as modified wherein fixing holes respectively formed in the upper and lower surfaces of the split cores; first fixing protrusions formed on an inner surface of the first upper support portion and respectively accommodated in the fixing holes formed in the upper surfaces of the split cores; and second fixing protrusions formed on an inner surface of the first lower support portion and respectively accommodated in the fixing holes formed in the lower surfaces of the split cores as suggested and shown by Stewart to provide an assembly with integrated features for ease and better assembly in discrete operations and better rigidity (Stewart, P[0001,0020]).

    PNG
    media_image7.png
    506
    529
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    572
    607
    media_image8.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, prior art in PTO-892 shows similar structures to claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834